Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/15/2021 has been entered. Claims 1-3, 5-14 are pending and examining below. 
Applicant's amendments have overcome the specification and drawing objections, some of the claim objections and the 112 (a) and (b) rejections previously set forth in the Office Action mailed 10/15/2020, but a new problem has arisen. See the discussion below.
Drawings
The drawings were received on 04/15/2021.  These drawings are unacceptable and have two issues. The figure 1A (see below) appears containing an actuator rod that connects a plastic web 130, which is not supported in the original disclosure (see the amended specification, para. 36, which is also considered as new matter). 

    PNG
    media_image1.png
    730
    880
    media_image1.png
    Greyscale

Specification
The amendment filed 04/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the amended specification, para. 36 contains an actuator rod 154 and actuator 152, which are not supported by the original disclosure. (Please note that the original disclosure does support the forward intermittent feeding mechanism, not the actuator rod 154 and actuator 152). Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities because in the amended para. 36, the same part “forward intermittent feeding mechanism” is called “150_e” and “150”.  Appropriate correction is required.
Claim Objections
Claims 2, 5 are objected to because of the following informalities:  
Claim 2, line 2, the “-“ between “mechanism and configured” should be deleted.
Claim 3, line 2, the “-“ between “mechanism and is configured” should be deleted.
Claim 5, lines 4 and 8, the language “in front” should be –above--. See Applicant’s Figure 1A for its support. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The limitation in claim 2 “a forward intermittent feeding mechanism configured to place the first row of containers…by intermittently feeding…place the first row of containers…by intermittently feeding..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “mechanism” coupled with functional languages “configured to place the first row of containers…by intermittently feeding…place the first row of containers…by intermittently feeding...” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "mechanism" is a generic substitute for “means”; second, the "mechanism" is modified by functional language including “configured to place the first row of containers…by intermittently feeding…place the first row of containers…by intermittently feeding...”; and third, the "mechanism" is not modified by sufficient structure to perform the recited function because "intermittently feeding" preceding mechanism describes the function, not the structure of the mechanism.
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claims 3, 10 and 14 have the same issue “the forward intermittent feeding mechanism”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Since the amended specification, para. 36 is new matter, the scope of claim 2 fails to comply with the written description requirement. Claim 2 recites the feature of “a forward intermittent feeding mechanism configured to 
place the first row of containers between the first row of stamps and the first row of cutting openings by intermittently feeding of the plastic web between the stamp plate and the cutting plate; and
place the first row of containers between the second row of stamps and the second row of cutting openings by intermittently feeding of the plastic web between the stamp plate and the cutting plate”.
This feature was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of this feeding mechanism configured to intermittently feed and place “the first row of containers between the first row of stamps and the first row of cutting openings and the first row of containers between the second row of stamps and the second row of cutting openings”. 
Instead, Applicant’s specification, Para. 36 discloses “a forward intermittent feeding mechanism (not shown in figures)…the forward intermittent feeding mechanism may 80030-0111-01000be configured to move plastic web 130 in direction 160 in order to intermittently feed each row of plurality of rows of containers between stamp plate 102 and cutting plate 104” without providing any guidance or structure how each row of plurality of rows of containers is intermittently fed and placed between stamp plate 102 and cutting plate 104;
Applicant’s specification, Para 37 discloses “when first row of containers 132a is placed between first row of stamps 122 and first row of cutting openings 142, stamp plate 102 may be pressed onto cutting plate 104”; and 
the forward intermittent feeding mechanism may move plastic web 130 to another forward position in direction 160 in order to place first row of containers 132a between second row of stamps 124 and second row of cutting openings 144”. 
There was no discussion how the plastic web is intermittently fed and placed between the stamps and the cutting openings. How are the containers 132a-c of the plastic web  perfectly aligned and positioned within the cutting openings 1422, 1444? How the web or containers are held? If the stamp plate is punched down, the web with containers are slightly bent and possibly misalignment with the cutting openings…etc.
Applicant provides Figures 2A-B showing the first row of containers between the first row of stamps and the first row of cutting openings and then the first row of containers between the second row of stamps and the second row of cutting openings. 
The Applicant therefore has not disclosed sufficient structure to achieve the function of the forward intermittent feeding mechanism that intermittently feeds the first row of containers between the first row of stamps and the first row of cutting openings and then the first row of containers between the second row of stamps and the second row of cutting openings. 
Claims 3, 10 and 14 have the same issue “the forward intermittent feeding mechanism”.
All claims dependent from claim 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from the rejected parent claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the claim 2 limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the amended specification and drawings are new matter, as results, there is no disclosure of structure, material or acts for performing the recited function of the claim 2 limitation (see the discussion of claim 2 in the 112 a “failing to comply with the written description requirement” above), 
thus, claim 2, lines 1-2, the limitation “a forward intermittent feeding mechanism” is unclear because the invention is directed to an apparatus (system) including a stamp plate, a cutting plate, and a forward intermittent feeding mechanism, however, Applicant’s specification does not disclose any structure of the forward intermittent feeding mechanism to support the “intermittent” feeding and the drawings don’t show the forward intermittent feeding mechanism. As results, the limitation is unclear what scope of structure should be given a forward “intermittent feeding” mechanism. Can it meet the “forward intermittent feeding mechanism” limitation if an operator manually intermittent feeds the web on a conveyor?

All claims dependent from claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jurasek (US 3735654) in view of Knutsen (US 2260182).
Regarding claim 1, Jurasek shows a separating system (Figures 1-5) for detaching containers (cups 100, Figure 4) from a plastic web (plastic web 170 as disclosed in Col 3, line 41 “plastic sheet 174”), the plastic web comprising a first row of containers (a first set of containers) and a second row of containers (a second set of containers), the first row of containers comprising a plurality of containers (Figures 1-2, 
a stamp plate (an upper die 42, 44, Figure 5), comprising:
a first row of stamps (punch members 50, Figure 2 below) comprising a first plurality of stamps (there are 4 punch members 50), the first plurality of stamps being associated with a first set of containers (Figures 4-5, the cups 100 of the first row that correspond the first row of stamps); and
a second row of stamps (punch members 50 in a second row as seen in Figure 2 below) comprising a second plurality of stamps (there are 4 punch members 50 of the second row), the second plurality of stamps being associated with a second set of containers (Figures 4-5, the cups 100 of the second row that correspond the second row of stamps); and 
a cutting plate (lower die 46, 84), comprising:
a first row of cutting openings (Col. 2, line 2 “a plurality of hollow cup strippers 92” including cutting edges 96 as seen in Figure 5 and Col. 3, lines 52-56 “the die plate 46 can continue to move up until its cutting edges 96 move past the corresponding cutting edge 98 of the punches 50 to sever the individual cups from the cup supporting web 170”) comprising a first plurality of cutting openings (a first row of cup strippers 92 or cups 92 including cutting edges 96 in Figure 3 that correspond to the first row of the punch members 50 as seen in Figure 2 below), the first plurality of cutting openings being associated with the first set of containers (see the discussion above); and
a second row of cutting openings (a second row of cups 92 including cutting edges 96 in Figure 3 that correspond to the second row of the punch members 50 as seen in Figure 2 below) comprising a second plurality of cutting openings, the second plurality of cutting openings being associated with the second set of containers (see the discussion above); 
wherein the first row of stamps (punch members 50 in the first row, Figure 2 below) and the first row of cutting openings (cups 92 including cutting edges 96 in the first row, Figure 3) are configured to detach the first set of containers from the plastic web through punching the first row of containers between the first row of stamps and the first row of cutting openings responsive to the first row of containers being placed between the first row of stamps and the first row of cutting openings (Figures 3-5), and 
wherein the second row of stamps (punch members 50 in the second row, Figure 2 below) and the second row of cutting openings (cups 92 including cutting edges in the second row, Figure 3) are configured to detach the second set of containers.

    PNG
    media_image2.png
    772
    966
    media_image2.png
    Greyscale


Knutsen shows a system (Figures 1 and 7-8) for separating or punching out disks for bottle caps (Page 1, Col. 1, lines 2-3), comprising a first row of punches (18) and a second row of punches (19), wherein the punches (18) in the first row  and punches (19) in the second row are positioned a zig-zag pattern in a lateral direction or an offset in a machine direction for punching out 16 disks in a first row to leave a minimum of scrap (Page 1, Col. 1, lines 23-23 and Figures 3 and 5, reproduced herein below).

    PNG
    media_image3.png
    689
    1130
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Jurasek to have punches in the first row and punches in the second row to be positioned a zig-zag pattern in a lateral direction or an offset in a machine direction, as taught by Knutsen, in order to allow to leave a minimum of scrap of a sheet (web).

the first row of stamps (18, Figures 3 and 5 of Knutsen, reproduced herein above) and the first row of cutting openings are configured to detach the first set of containers (1st set of disks) from the plastic web through punching the first row of containers between the first row of stamps and the first row of cutting openings responsive to the first row of containers being placed between the first row of stamps and the first row of cutting openings; 
the second row of stamps (19, Figures 3 and 5 of Knutsen, reproduced herein above) and the second row of cutting openings are configured to detach the second set of containers (2nd set of disks) from the plastic web through punching the first row of containers between the second row of stamps and the second row of cutting openings responsive to the first row of containers being placed between the second row of stamps and the second row of cutting openings, as see in Figures 3 and 5 of Knutsen, reproduced herein above; and 
In doing so, as seen in Figure 5 of Knutsen above, the first set of containers and the second set of containers are placed alternately in the first row of containers, all containers of the first row of containers aligned with each other in a plane (a horizontal plane in the feeding direction), the plane extending to a maximum size of each respective container of the all containers (Figure 5 of Knutsen above, there is a maximum size of each respective container in the horizontal plane).
(a gripper mechanism 14 as disclosed in Col 2, lines 10-13 “Web 4 is advanced stepwise by a gripper mechanism indicated at 14 which is reciprocated by a ram indicated at 16 as controlled by electric eye means indicated at 18”)configured to:
place the first row of containers between the first row of stamps and the first row of cutting openings by intermittently feeding of the plastic web between the stamp plate and the cutting plate (Figure 3 of Knutsen above, the first row of punches 18 punches out the first set of 8 disks from the sheet as seen holes 25 in Figure 5. See the reference of Jurasek and the discussion in claim 1 for cubs 100 being placed between punches 50 and cups 92); and then
place the first row of containers between the second row of stamps and the second row of cutting openings by intermittently feeding of the plastic web between the stamp plate and the cutting plate (Figure 5 of Knutsen above, the sheet is moved forward and the second row of punches 19 punches out the second set of 8 disks from the same row of the sheet. See the reference of Jurasek and the discussion in claim 1 for cubs 100 being placed between punches 50 and cups 92).
Regarding claim 5, the modified system of Jurasek shows that a number of the first plurality of stamps is equal to a number of the first plurality of cutting openings (Figures 2-3 of Jurasek, the first row has 4 punches 50 and 4 cups 92 including cutting edges 96), each respective stamp from the first plurality of stamps being placed above of a respective cutting opening from the first plurality of cutting openings (Figure 5 of Jurasek); and

Regarding claim 6, the modified system of Jurasek shows that each respective cutting opening from the first plurality of cutting openings comprises a first respective cutting edge corresponding to a peripheral edge of a respective container from the first set of containers (Figure 3 of Jurasek, each of cup 92 includes a cutting edge 96 corresponding to a peripheral edge of each container for cutting individual containers as seen in Figures 4-5 of Jurasek), 
the first respective cutting edge being configured to detach the respective container from the first set of containers from the plastic web responsive to the first row of containers being punched between the first row of stamps and the first row of cutting openings (Figures 2-5 of Jurasek, the first row of punches and the first row of cutting edges 96 for punching out individual containers from the first row of containers); and
each respective cutting opening from the second plurality of cutting openings comprises a second respective cutting edge corresponding to a peripheral edge of a respective container from the second set of containers, the second respective cutting edge being configured to detach the respective container from the second set of containers from the plastic web responsive to the first row of containers being punched between the second row of stamps and the second row of cutting openings Figures 2-5 of Jurasek, the second row of punches and the second row of cutting edges 96 for punching out individual containers from the first row of containers. 
Please note that after the modification, the stamps in the first row and the stamps in the second row of Jurasek are arranged a zig-zag pattern in a lateral direction or an offset in the machine direction, as taught by Knutsen, the first set of containers in the first row of containers can be punched out by the first row of punches and then the second set of containers in the first row of containers can be punched out by the second row of stamps).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 does not anticipate or render obvious the features of a width of a cutting opening from the second plurality of cutting openings is larger than a width of a cutting opening from the first plurality of cutting openings by a first amount in combination with the limitations as set forth in the independent claim 1 and intervening claims 2-6.
Regarding claims 8-14 are considered to contain allowable subject matter because they are being dependent from the claim 7.
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive because the following reasons below:

With regards to the “amendment to the drawings” below, it is unclear whether this amendment is intended to amend this case or not. In this case, there are no 37 sheets of drawings (note clip from Applicant’s remarks below).

    PNG
    media_image4.png
    525
    957
    media_image4.png
    Greyscale

With regards to the “Claims 2-14 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement”. It is not persuasive because there are many intermittent feeding devices for feeding workpieces toward punches. Since the Applicant’s specification does not clearly provide what feeding device for intermittent feeding and aligning the workpiece to the punch or stamp. Seen in Figure 1A; how are the containers perfectly aligned above the cutting openings 1422, 1444 and how the web or 
With regards to the “112b” and “112f”, these remain the same because the forward intermittent feeding mechanism” does not provide any structure in the claim and it is unclear how to interpreted its structure.
With regards to “all containers of the first row of containers aligned with each other in a plane, the plane extending to a maximum size of each respective container of the all containers”, it is not persuasive. See the “horizontal plane” discussion in claim 1 above.
Applicant also argued that “as shown in Figure 3 and 5 of Knutsen, the first set of containers or disks and the second set of containers or disks are not placed in a same row and all containers of the first row of containers are not aligned with each other in a plane” in the remarks, page 15, as seen the claim is written, it does not clearly define how each container is aligned to each other and how the row is formed. Examiner notes that all containers of the Applicant’s drawing are aligned in the straight row in a transverse feeding direction, not a zig-zag row, but it hasn’t been claimed.
Therefore, it is not persuasive because as seen in Figure 5 of Knutsen above, each of disks from the first and second punch sets is alternatively aligned and overlapped to each other, therefore, all disks from the first and second punch sets are considered as a zig-zag row, which meets the limitation.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724